SULLIVAN, Judge
(concurring):
I concur with the majority in this command-influence case. We should not affirm a case where there exists an unresolved question of command influence on the record. The unrebutted sworn statement from appellant is that his executive officer “admitted in essence that several internal top down command pressures as well as external political and media interests were having a significant *255bearing on the Navy to expedite [his] being separated as soon as possible.” This statement, plus Chief Judge Cox’s excellent rendition of the facts and the reasonable inferences to be drawn from them convince me that military justice requires a factfinding hearing in this case. See United States v. DuBay, 17 USCMA 147, 87 CMR 411 (1967). I reject the dissent’s unbelievably high threshold of proof of command influence — to wit: “Perhaps appellant would have a closer ease if the Deputy Chief of Naval Personnel and the convening authority shared an office or, at least, a base, ____” 46 MJ at 256.
Command influence is normally a secret thing, not easily discovered and even if discovered, not easily admitted. Here, there exists enough unrebutted inferences and statements to send the case back to have a military justice evidentiary hearing to determine if prejudicial command influence tainted this case.
In working in this area of the law, a court must use its nose as well as its eyes to search for command influence. I would not say the dissent needs stronger reading glasses but perhaps they are suffering from a temporary nasal cold.